Citation Nr: 1531272	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-30 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation prior to January 22, 2013 for bilateral hearing loss, evaluated as noncompensable.

2.  Entitlement to an increased evaluation on and after January 22, 2013 for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to March 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In an April 2014 rating decision, the RO increased the evaluation for bilateral hearing loss to 10 percent, effective January 22, 2013.  While the Veteran has been granted a rating increase for his bilateral hearing loss disability during the pendency of his appeal, this rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board has recharacterized the issues accordingly, as set forth above.

The Board notes that the Veteran had previously been represented by AMVETS.  However, in correspondence received by VA in March 2013, the appointment of representation was changed to Disabled American Veterans.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's claim should take into consideration the existence of this electronic record.  Evidence was associated with the electronic claims file in May and August 2014, after the most recent supplemental statement of the case.  In a July 2015 submission, the Veteran's representative waived RO consideration of that evidence.  


FINDINGS OF FACT

1.  For the period prior to January 22, 2013, the Veteran's hearing acuity was no worse than level VI in the right ear and level I in the left ear.
 
2.  For the period on and after January 22, 2013, the Veteran's hearing acuity was no worse than level II in the right ear and level V in the left ear.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating prior to January 22, 2013 for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for bilateral hearing loss on and after January 22, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.383, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the evaluation assigned following the grant of service connection for bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment records and a July 2012 hearing aid product test record, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Veteran was afforded VA examinations in June 2012 and February 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations addressed the Veteran's pertinent medical history, as well his lay assertions and current complaints.  Also, the findings are adequate for adjudication purposes, as they are based on consideration of the regulations and rating criteria.  In addition, the evidence does not indicate that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

With respect to claims for hearing loss, a VA audiologist must dictate objective test results and fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Here, the June 2012 and February 2014 VA examiners determined that the Veteran's bilateral hearing loss did not impact ordinary conditions of daily life.  Moreover, even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of alleging prejudice due to a deficiency in the examinations.  No such allegation has been made.  Based on the foregoing, the Board finds the June 2012 and February 2014 VA examinations are adequate under Martinak.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with regard to obtaining VA examinations addressing the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4) (2014).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran's service-connected bilateral hearing loss disability is assigned a noncompensable disability rating prior to January 22, 2013 and a 10 percent disability rating thereafter.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (2001).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent.  See 38 C. F. R. § 4.85. 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing loss exists when the puretone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, the Board notes that the audiological examination results of record show that the provisions of exceptional hearing loss are not applicable in this case, as the Veteran does not have such an exceptional pattern.


Evaluation prior to January 22, 2013

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for his bilateral hearing loss prior to January 22, 2013.

During a June 2012 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
45
65
85
85
LEFT
20
40
45
55

The average decibel loss was calculated as 70 in the right ear and 40 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 68 percent in the right ear and 96 percent in the left ear.

Using Table VI, the Veteran's June 2012 examination results revealed level VI hearing in the right ear and level I in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. § 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

In reviewing the evidence prior to January 22, 2013, there is no basis for assigning a compensable rating.  A July 2012 private hearing aid audiogram does not contain objective findings that are adequate for rating purposes.  See 38 C.F.R. §4.85.  


Evaluation on and after January 22, 2013

A January 2013 VA audiology record indicates that the Veteran reported a decrease in left ear hearing sensitivity which began a few months prior.  The Veteran was subsequently afforded air and bone conduction pure tone testing, speech audiometry, and immittance screening.  The examiner noted that left ear hearing thresholds were worse by 15dB to 30dB at all frequencies tested compared to the June 2012 VA examination findings.  It was noted that the Veteran no longer had significant right ear asymmetry in hearing thresholds from 500 Hz to 8000Hz due to worsening of left ear hearing thresholds.

During a February 2014 audiology examination, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ 



1000
2000
3000
4000
RIGHT
50
60
70
75
LEFT
75
65
85
100

The average decibel loss was calculated as 63.75 in the right ear and 81.25 in the left ear.  Speech recognition scores pursuant to the Maryland CNC were 92 percent in the right ear and 76 percent in the left ear.

Using Table VI, the Veteran's February 2014 examination results revealed level II hearing in the right ear and level V in the left ear.  When those values are applied to Table VII, it is apparent that the currently assigned ten percent evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. § 4.85.  Moreover, the provisions of 38 C.F.R. 
§ 4.86 are not applicable, as he did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.

For the foregoing reasons, the Board finds that the staged ratings applied to the Veteran's service-connected bilateral hearing loss disability are appropriate, and the preponderance of the evidence is against findings for disability ratings in excess of those currently assigned.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied. Gilbert, supra.

Extraschedular consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

Here, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The diagnostic criteria adequately reflect the severity and symptomatology of the Veteran's bilateral hearing loss disability, specifically his complaints that his hearing loss affected various activites and had increased in severity.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disabilities in an exceptional circumstance where the evaluation of the individual disability fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to hearing loss, the Veteran is service-connected for tinnitus, depressive disorder, and laceration of the tips of left third and fourth fingers.  However, the only issue currently for appellate consideration is the evaluation for service-connected hearing loss.  Accordingly, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected bilateral hearing loss symptoms under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 


ORDER

Entitlement to a compensable disability rating prior to January 22, 2013 for bilateral hearing loss is denied.

Entitlement to a disability rating in excess of 10 percent on and after January 22, 2013 for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


